Citation Nr: 0710945	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  04-00 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for bilateral carpal tunnel 
syndrome.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel







INTRODUCTION

The veteran had active service from August 1971 to August 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.


FINDING OF FACT

Bilateral carpal tunnel syndrome was not shown during service 
or for many years after service and is not otherwise related 
to service.


CONCLUSION OF LAW

Bilateral carpal tunnel syndrome was not incurred during 
active duty service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law. Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2006). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.  Duty to Notify

A February 2003 letter to the veteran advised him of the 
evidence necessary to substantiate a service connection 
claim.  This letter also informed the veteran of VA's duty to 
assist in the development of his claim and stated what 
evidence VA would be responsible for obtaining and what 
evidence VA would assist him in obtaining.  The veteran was 
advised to submit any relevant evidence in his possession.  

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

B.  Duty to Assist

The duty to assist has been satisfied in this case.  The RO 
has obtained the relevant evidence, including service medical 
records, and post-service VA outpatient records.  The veteran 
has not identified any outstanding evidence that is relevant 
to this claim.

The Board notes that the veteran was not afforded a VA 
examination.  However, no examination was required in this 
case.  Under § 3.159(c)(4), VA is required to provide an 
examination when it is necessary to make a decision on a 
claim.   The Court has held that an examination is required 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).   In this case, a VA examination is not 
necessary to decide the claim, as there is no indication that 
the veteran's bilateral carpal tunnel syndrome is associated 
with service.

II.  Analysis of Claim

The veteran asserts that he has carpal tunnel syndrome as a 
result of his service duties as a pavement maintenance 
specialist and aircraft loadmaster.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. §§ 1110.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247 (1999); see also Pond v. 
West, 12 Vet App. 341, 346 (1999).
In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran served on active duty from August 1971 to August 
1975.  Service medical records show that no hand conditions 
were noted during the August 1971 enlistment examination.  
Records show that the veteran was seen in July 1975 for 
complaints of pain in the fourth finger of his right hand and 
was diagnosed with a finger infection.  The report of the 
separation examination shows normal findings, with no hand 
disabilities noted. 

The post-service evidence includes VA outpatient medical 
records dated from 1995 to 2006.  These records show that the 
veteran was seen on several occasions in 2001 with complaints 
of right forearm pain and numbness over both hands.  The 
veteran was seen in March 2002 for an evaluation of right 
forearm and wrist discomfort and left finger numbness.  In 
June 2002, VA outpatient records show that the veteran 
complained of bilateral hand numbness, left greater than 
right, of six months in duration.  A diagnosis of bilateral 
carpal tunnel syndrome was rendered, and the veteran 
underwent left carpal tunnel release surgery in July 2002.  
The VA medical records in evidence do not contain any medical 
opinions relating bilateral carpal tunnel to the veteran's 
service, and there are no other medical opinions of record 
relating the veteran's carpal tunnel syndrome to service.

The Board concludes that there is a preponderance of the 
evidence against the veteran's claim for service connection 
for bilateral carpal tunnel syndrome.  Aside from a finger 
infection that resolved during service, there were no 
complaints or findings of hand disabilities during service.  
A diagnosis of carpal tunnel syndrome is first shown many 
years after service, and there is no medical evidence linking 
bilateral carpal tunnel syndrome to service.  In reaching 
this determination, the Board has considered the benefit-of-
the-doubt doctrine.  However, as there is a preponderance of 
the evidence against the claim, the benefit-of-the doubt 
doctrine is not applicable.  38 U.S.C.A. § 5107(b).  
ORDER

Service connection for bilateral carpal tunnel syndrome is 
denied.


____________________________________________
M. G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


